DETAILED ACTIO
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 10/19/2021. Claims 1-3, 5-9, 11-12, 25-27, 29-33 and 35-36 are pending. Claims 3, 5-6, 9, 11-12, 27, 29-30, 32-33 and 35-36 are objected.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 7, 8, 25, 26 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0077307).
Regarding claim 1, Li discloses an information transmission method (Figs. 1 and 2), comprising: 
establishing, by a first network node (first access network device), a common transmission channel with a second network node (anchor access network device) (establish a common channel between the anchor access network device and the first access network device: steps 201a-201b), wherein a reserved character for identifying a terminal device is configured in a user plane protocol of the common transmission channel (the first network device obtains the channel configuration index and a channel configuration parameter from the anchor access network device [step 201b] and the first access network device performs the first processing on the received uplink data based on the channel configuring information of the terminal device [0081, 0086]. The channel configuration information includes a least one of the following information used by the terminal: a MAC layer RRC layer configuration information, and PDCP layer configuration information [0073; 0099]); 
receiving, by the first network node, uplink information sent by the terminal device (in a moving process of the terminal device, each time the terminal device changes one first access network device, the terminal device needs to transfer a context and switch an interface [0070]; the terminal device sends a fist data transmission information, which carries the first identifier and uplink data, to the first access network device [0075; 0077]), wherein the terminal device is in an inactive state (in a third sate [an inactive state], the terminal device  moves out of a management area [0004]) and moves from a service area of the second network node to a service area of the first network node (in the third state, when moving to a cell of another access network device, the terminal device needs to notify the network side of the location of the terminal device [0005; 0068]); 
sending, by the first network node, the uplink information and identification information of the terminal device to the second network node via the common transmission channel (the first access network device sends second data transmission information to the anchor access network device, where the second data transmission information carries the first identifier and uplink data obtained after the first processing [0091]), wherein the first network node fills the identification information of the terminal device in the reserved character while sending the uplink information (the first access network device performs the first processing on the received uplink data based on the channel configuration information of the terminal device: (1) read predefined channel configuration information; for example, the first access network device presets predefined channel configuration information for data transmission of a third state terminal device; (2) determine the channel configuration information of the terminal device based on the channel configuration index [the first access network device obtains the channel configuration index and a channel configuration parameter from the anchor access network device, step 201b, fig.2] [0081-0084; 0093-0101]); and 
receiving, by the first network node, via the common transmission channel, a parsing result obtained from parsing the uplink information by the second network node, wherein the parsing result is obtained from parsing the uplink information by the second network node according to the identification information of the terminal device (the anchor access network device performs second processing on the received uplink data [0102] and the anchor access network device preforms third processing on the received downlink data [0107]; and the anchor access network device sends third data transmission information to the first access network device [0109]).

Regarding claim 7, Li discloses an information transmission method (Figs. 1 and 2), comprising:
 establishing, by a second network node (anchor access network device), a common transmission channel with a first network node (first access network device) (establish a common channel between the anchor access network device and the first access network device: steps 201a-201b), wherein a reserved character for identifying a terminal device is configured in a user plane protocol of the common transmission channel (the first network device obtains the channel configuration index and a channel configuration parameter from the anchor access network device [step 201b] and the first access network device performs the first processing on the received uplink data based on the channel configuring information of the terminal device [0081, 0086]. The channel configuration information includes a least one of the following information used by the terminal: a MAC layer RRC layer configuration information, and PDCP layer configuration information [0073]);
 receiving, by the second network node, via the common transmission channel, uplink information and identification information of the terminal device sent by the first network node (the first access network device sends second data transmission information to the anchor access network device, where the second data transmission information carries the first identifier and uplink data obtained after the first processing [0091]), wherein the uplink information is sent from the terminal device in an inactive state (in a third sate [an inactive state], the terminal device  moves out of a management area [0004]) to the first network node after the terminal device moves from a service area of the second network node to a service area of the first network node (in a moving process of the terminal device, each time the terminal device changes one first access network device, the terminal device needs to transfer a context and switch an interface [0070]; the terminal device sends a fist data transmission information, which carries the first identifier and uplink data, to the first access network device [0075; 0077]), and the first network node fills the identification information of the terminal device in the reserved character while sending the uplink information (the first access network device sends second data transmission information to the anchor access network device, where the second data transmission information carries the first identifier and uplink data obtained after the first processing [0091]);
the anchor access network device performs second processing on the received uplink data [0102] and the anchor access network device preforms third processing on the received downlink data [0107]); and 
sending, by the second network node, the parsing result to the first network node via the common transmission channel (the anchor access network device sends third data transmission information to the first access network device [0109]).  

Regarding claim 25, Li discloses an information transmission apparatus (Figs. 1, 2 and 10), arranged in a first network node (Fig. 10, first access network device 1000), wherein the information transmission apparatus comprises: 
4USSN 16/611,501BYL0062US a processor (processor 1003); and
 a memory (memory 1004) for storing instructions executable by the processor (the memory is configured to store a program an instruction or code executed by processor and preform steps and function implemented by the first access network or by an anchor access network device [0226]), 
wherein the processor is configured to:  
establish a common transmission channel with a second network node (establish a common channel between the anchor access network device and the first access network device: steps 201a-201b), wherein a reserved character for identifying a terminal device is configured in a user plane protocol of the common transmission channel (the first network device obtains the channel configuration index and a channel configuration parameter from the anchor access network device [step 201b] and the first access network device performs the first processing on the received uplink data based on the channel configuring information of the terminal device [0081, 0086]. The channel configuration information includes a least one of the following information used by the terminal: a MAC layer RRC layer configuration information, and PDCP layer configuration information [0073]); 
receive uplink information sent by the terminal device(in a moving process of the terminal device, each time the terminal device changes one first access network device, the terminal device needs to transfer a context and switch an interface [0070]; the terminal device sends a fist data transmission information, which carries the first identifier and uplink data, to the first access network device [0075; 0077]), wherein the terminal device is in an inactive state (in a third sate [an inactive state], the terminal device  moves out of a management area [0004]) and moves from a service area of the second network node to a service area of the first network node (in the third state, when moving to a cell of another access network device, the terminal device needs to notify the network side of the location of the terminal device [0005; 0068]); and 
send the uplink information and identification information of the terminal device to the second network node via the common transmission channel(the first access network device sends second data transmission information to the anchor access network device, where the second data transmission information carries the first identifier and uplink data obtained after the first processing [0091]), wherein the first network node fills the identification information of the terminal device in the reserved character while sending the uplink information (the first access network device performs the first processing on the received uplink data based on the channel configuration information of the terminal device: (1) read predefined channel configuration information; for example, the first access network device presets predefined channel configuration information for data transmission of a third state terminal device; (2) determine the channel configuration information of the terminal device based on the channel configuration index [the first access network device obtains the channel configuration index and a channel configuration parameter from the anchor access network device, step 201b, fig.2] [0081-0084; 0093-0101]); 
wherein the processor is further configured to receive, via the common transmission channel, a parsing result obtained from parsing the uplink information by the second network node, wherein the parsing result is obtained from parsing the uplink information by the second network node according to the identification information of the terminal device (the anchor access network device performs second processing on the received uplink data [0102] and the anchor access network device preforms third processing on the received downlink data [0107]; and the anchor access network device sends third data transmission information to the first access network device [0109]).

Regarding claims 2, 8 and 26, Li discloses (see Fig. 1) wherein the first network node (fist access network device) is a target base station of the terminal device, and the second network node (anchor access network device) is a source base station of the terminal device (the terminal device moves from the anchor access network device to the first access network device).
Regarding claim 31, Li discloses an information transmission apparatus (Figs. 1, 2 and 10), arranged in a second network node (anchor access network device), wherein the information transmission apparatus comprises:
 a processor (processor 1003); and
memory 1004) for storing instructions executable by the processor, wherein the processor is configured to implement the method of claim 7 a memory (memory 1004) for storing instructions executable by the processor (the memory is configured to store a program an instruction or code executed by processor and preform steps and function implemented by the first access network or by an anchor access network device [0226]).

Allowable Subject Matter
Claims 3, 5-6, 9, 11-12, 27, 29-30, 32-33 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Applicant argues (Remarks page 2) that “Li only relates to a channel configuration index and a channel configuration parameter, but fails to involve a reserved character for identifying the terminal device is configured in a user plane protocol of a common channel.” Examiner respectfully disagrees. 
Li discloses: (a) establish a common channel between the fist access network device and the anchor access network [step 201a]; 
(b) configure between the anchor access network service and the first access network device, channel configuration information used to perform data transmission [step 201b];
 (c) after receiving a first identifier in the first data transmission information sent by a terminal device [step 202], the first access networks device preforms the first processing on the 
On page 3, Applicant argues that “Li fails to involve identification information of the terminal device, especially the solution that the first access network device fills the identification information of the terminal device in the reserved character….” Examiner respectfully disagrees. As stated above, the first access networks device preforms the first processing on the received uplink data based on channel configuration information of the terminal device [step 203]. The first access network device send second data transmission information including the first identifier (terminal identifier) and uplink data obtained after the first processing [step 204].
Examiner also notes that similar arguments were presented regarding claims 2-3, 5-6, 8-9, 11-12, 26-27, 29-33 and 35-36. Examiner takes the same position.
Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

SABA TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        January 11, 2022